UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-4385



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS E. MILLS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:97-00205)


Submitted:   August 23, 2006            Decided:   September 28, 2006


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     Charles T.
Miller, United States Attorney, Monica L. Dillon, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Douglas E. Mills appeals the twelve-month plus one day

prison term imposed upon revocation of his supervised release.                   He

argues that his prison sentence is unreasonable because it does not

further the goals of supervised release, and that drug treatment

serves the purpose of transitioning Mills into the community under

18 U.S.C. § 3583(e) (2000).            Finding no error, we affirm.

               In imposing sentence, the court considered the statutory

maximum, the advisory guideline range, and Mills’ history of

violations, and imposed a sentence at the bottom of the advisory

range.    The court properly considered the number and nature of

Mills’ supervised release violations in determining this sentence,

in   accordance      with     18   U.S.C.A.     §§   3553    (a)(1),   (a)(2)(B),

(a)(2)(C), 3583(a) (West 2000 & Supp. 2005).                   We conclude that

Mills’ sentence was not unreasonable. See United States v. Crudup,

___ F.3d ___, 2006 WL 2243586 (4th Cir. Aug. 7, 2006) (No. 05-

4048).    Accordingly, we affirm the judgment of the district court.

               We deny as moot Mills’ motion to expedite his appeal. We

grant Mills’ motion to dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented    in   the

materials      before   the    court    and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED


                                        - 2 -